1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The drawings filed May 18, 2021 are accepted by the examiner.
	The examiner has notified the QAS for TC 1600 about the petition to accept color drawings filed in this application.  Applicant will be notified of the decision on the petition by separate letter.
3.	The substitute specification filed May 18, 2021 has been entered.
	In addition to the substitute specification, Applicant submitted the same specification amendments under 37 CR 1.121(b).  Because the specification amendments under 37 CFR 1.121(b) are identical to the specification amendments included in the substitute specification, the former have not been entered.
4.	The claim amendments filed May 18, 202 have been entered.
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	At page 12, line 3, of the substitute specification filed May 18, 2021, the phrase --of CREDV (SEQ ID NO:1)-- has been inserted after “gradient”.
Authorization for this examiner’s amendment was given in an interview with Attorney Clifford O. Chi on May 18, 2021.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 24, 2021